Exhibit 99.2 GENERAL MARITIME CORPORATION (NEW GENERAL MARITIME) UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION On December16, 2008 (the “Effective Date”), pursuant to an Agreement and Plan of Merger and Amalgamation (the “Merger Agreement”), Galileo Merger Corporation (“Merger Sub”), which was a wholly-owned subsidiary of Galileo Holding Corporation (“Galileo Holding”) immediately prior to the effective time of the Merger (as defined below), merged with and into General Maritime Corporation (renamed General Maritime Subsidiary Corporation) (“Historic General Maritime”), with Historic General Maritime continuing as the surviving entity (the “Merger”), and Archer Amalgamation Limited (“Amalgamation Sub”), which was a wholly-owned subsidiary of Galileo Holding immediately prior to the Amalgamation (as defined below), amalgamated with Arlington Tankers Ltd. (“Arlington”) (the “Amalgamation” and, together with the Merger, collectively, the “Combination”).
